UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6083



CLOVIS RATTIGAN, JR.,

                                            Plaintiff - Appellant,

          versus


LONNIE M. SANDERS, Warden, Augusta Correc-
tional Center,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-96-1005-R)

Submitted:   May 29, 1997                  Decided:   June 10, 1997


Before NIEMEYER, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clovis Rattigan, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915(A) (West Supp. 1997). We have reviewed the rec-

ord and the district court's opinion and find that this appeal is

frivolous. Accordingly, we dismiss the appeal on the reasoning of
the district court. Rattigan v. Augusta Correctional Ctr., No. CA-
96-1005-R (W.D. Va. Dec. 17, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2